 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliam Fiore d/b/a Fiore Trucking and ContractingCompanyandKenneth L. Fine and Donald Fine.Cases 6-CA-6820 and 6-CA-6828 . {November17, 1975SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn February 13, 1974, the National Labor Rela-tions Board issued an Order adopting, in the absenceof exceptions, the Decision of the AdministrativeLaw Judge, in the above-entitled proceeding. TheBoard ordered,inter alia,,that the Respondent makewhole certain of its employees for any loss of paythey may have suffered as a result, of the Respon-dent's unlawful conduct. Thereafter, on April 29,1975, the United States Court of Appeals for theThird Circuit entered its judgment enforcing in fullthe Board's Order. A controversy having arisen as tothe amounts of backpay due under the. terms of theBoard's Order, as enforced by the court, the RegionalDirector for Region 6, on June 30, 1975, issued andduly served on the Respondent a backpay specifica-tion and notice of hearing, alleging the amounts ofbackpay due, the employees under the Board's Orderand notifying the Respondent that it shall file atimely answer which must comply with the Board'sRules and Regulations. Thereafter, on July 18, 1975,after receiving an extension of time, Respondent fileditsanswer to the specification in which ' it made ageneral denial of various allegations in4the specifica-tion and admitted others. In essence, Respondentdenied the propriety of the Regional Director'smethod of computing, the hours the discriminateeswould have worked 'during the applicable backpayperiod insofar as that method, according to Respon-dent, failed to account for the fact that the discrimi-natees "had the worst absenteeism record of Respon-dent's employees." In addition, Respondent made ageneral denial of the Regional Director's computa-tion of the discriminatees' interim earnings.11Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.On July 31, 1975, counsel for the General Counselfiled directly with the Board a motion for summaryjudgment. Subsequently, on August 28, 1975, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgment221 NLRB No. 100should not be granted: On September 9, 1975,-theRespondent filed a response to <the Notice To ShowCause denominated "Answer to Notice to, ShowCause." Respondent's answer. reads in pertinent part:When the Respondent made his answer to thebackpay specifications, the information necessaryto support his allegations, With computations, wasnot forthcoming from his accountant.... Theinformation was received -.: ; postmarked Sep-tember 2, 1975.... Immediately upon receipt ofsaid information and computations, an AmendedAnswer to Backpay Specifications was prepared,filed,,and copies served...: The Board isrequested to, also treat this Answer as a petitionfor leave to file amended ` answer to backpayspecifications and to allow the filing thereof forthe reason stated above .. .Attached to this answer are the payrollrecords of thediscriminatees herein, which records assertedly indi-cate,inter alia,the weekly regular and overtime hours`worked by the discriminatees during their periods, ofemployment by Respondent.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54(b) of the Board's Rules and Regula-tions, Series 8, -as- amended, provides, in pertinentpart, as follows:The respondent shall specifically admit, deny, orexplain each and every allegation of the specifica-tion, unless the respondent is without knowledge,in which case the respondent shall so state :.. .As to all matters within the `knowledge of therespondent, including but not - limited to thevarious factors entering 'into the computation ofgross backpay, a general denial shall not suffice.As to such matters, if, the respondent disputeseither the accuracy of the figures in the specifica-tion or the premises on which they are based, heshall specifically state the basis for his disagree-ment, setting forth in detail his position,as'to theapplicable premises and furnishing the appropri-ate supporting figures.Respondent's answer to the backpay specificationclearly does not, in our view, conform to the aboverequirements.The extent of the discriminatees'absenteeism is a matter singularly within Respon-dent's knowledge and, as such, it was Respondent'sobligation to furnish the appropriate supportingfigures substantiating its contention that the discrimi-natees herein had a history of absenteeism which FIORE TRUCKINGAND CONTRACTING COMPANYrendered the Regional Director's formula for compu-tation of backpay inappropriate.' In its answer to theNotice To Show Cause, Respondent contends thatsuch information was not initially furnished in itsanswer to the backpay specification because thatinformation was "not forthcoming from its accoun-tant."However, Respondent's original answer, filedafter an extension of time had been received, did notindicate that an attempt had been made to supply thenecessary information or that such informationwould be forthcoming and Respondent's secondanswer does not indicate either the reason for itsaccountant's delay in furnishing the information oreven when the request to Respondent's accountantfor such information was made. In any event, thefailureof a representative of a respondent in abackpay proceeding to timely furnish the respondentwith the necessary information in support of abackpay contention cannot, for reasons too obviousto delineate, operate to absolve the respondent fromcomplying with the Board's rules governing suchmatters.Even were we to assume that the inadequacy ofRespondent's answer to the backpay specificationwas cured by the subsequent answer to the Notice ToShow Cause, the information furnished by Respon-dent in its latter answer does not indicate a contraryresult.We first note that, at the hearing in theunderlying unfair labor practice proceeding in thiscase, it was conclusively established that the natureof Respondent's operations is such that an employ-ee's absenteeism is not ascertainable by resort topayroll records, the very information upon whichRespondentnowrelies , toestablishthe"absenteeism" of the discriminatees herein.2 Second,although the information furnished purports toreflect,inter alia,the weekly -earnings and hours ofthe discriminatees during their entire periods ofemployment by Respondent, no such information isfurnished for the 5 months of employment precedingdischarge of one of the discriminatees, Donald Fine.In the case of the remaining discriminatee, KennethFine, the backpay period runs 47 weeks and the1The RegionalDirectordeterminedthat the number ofhours thediscnmtnateeswould have worked during the applicable backpay periodswas fairlyestimatedby computing the number of hours worked by arepresentative complementof employees' employedin the samecapacityduring those periods. SeeAtlanticMarine,' Inc.,and Atlantic DrydockCorporation,211 NLRB 230 (1974).2 "Absenteeism" might be theresultof lack of work for theemployeeinvolvedsince the record establishes that theextent ofwork available toRespondentfluctuates.At thehearing inthe unfair laborpracticeproceeding,Respondentrefused to produce its payrollrecords to substanti-493information furnished by Respondent indicates thathe actually worked a number of hours in the 47-weekperiod immediately preceding his discharge which isgreaterthan the number of hours the RegionalDirector, through utilization of his formula, estimat-ed he would have worked during the backpay period.As Respondent's answer to the Notice To ShowCause does not provide an adequate explanation forthe failure of its answer to the backpay specificationto comply with the requirements of Section 102.54 ofthe Board's Rules and Regulations and, assuming,arguendo,the adequacy of that explanation, as theinformation furnished in support thereof does notestablish the impropriety of the Regional Director'scomputations, the allegations of the backpay specifi-cation are deemed to be admitted as true and theBoard finds them correct.3Accordingly, on the basis of the allegations of thespecification which are accepted as true, the Boardfinds the facts as set forth therein, concludes the netbackpay due Kenneth L. Fine and Donald Fine is asstated in the computations of the specification, andorders that payment thereof be made by theRespondent to each named employee.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,William Fiore d/b/a Fiore Trucking and Contract-ing Company, Elizabeth, Pennsylvania, his agents,successors, and assigns, shall make whole each of theemployees named below, by payment to them of theamounts set forth opposite their names, plus interestaccrued at the rate of 6 percent per annum to becomputed in the manner specified inIsis Plumbing &Heating Co.,138 NLRB 716 (1962), until payment ofallbackpay due, less tax withholdings required byFederal and state laws.Kenneth L. Fine$8,431.11Donald Fine$6,254.05ate its contention that,the discriminatees were, in fact, discharged for their"absenteeism,"contending that such records:would merely show whatthe man waspaid for anyparticular period,but would notshow whether his increase in pay was due to absenteeismand it wouldnot show-itmight show overtime,but it would not showabsenteeism or excused or unexcused absenteeism.3In its answerto the NoticeTo Show Cause Respondent admits thediscnmmatees'interim earnings as stated in the backpay specification.There is, therefore,no longer a dispute as to that matter.